NO. 07-06-0077-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               SEPTEMBER 26, 2006
                         ______________________________

                           MELISSA DANIELS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 17,662-B; HONORABLE JOHN BOARD, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Melissa Daniels, appeals her plea of guilty to 30 counts of aggravated

sexual abuse of a child and 23 counts of indecency with a child. The jury sentenced

appellant to 30 years incarceration on the aggravated sexual abuse counts and ten years

incarceration on the indecency counts. Appellant’s counsel has filed a brief in compliance

with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and

Gainous v. State, 436 S.W.2d 137, 138 (Tex.Crim.App. 1969). We affirm.
       Appellant’s counsel, in compliance with Anders and Gainous, states that he has

diligently reviewed the appellate record and is of the opinion that the record reflects no

reversible error upon which an appeal can arguably be predicated.            Counsel thus

concludes that the appeal is frivolous. Counsel’s brief presents a summation of the

procedural history of the case and discusses why, under the controlling authorities, there

is no reversible error in the trial court proceedings and judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached an exhibit showing that a copy of the Anders brief and motion

to withdraw have been forwarded to appellant and that counsel has provided appellant a

copy of the record for her review and has advised her of her right to file a pro se response

to counsel’s motion and brief. The clerk of this court has also advised appellant by letter

of her right to file a response to counsel’s brief. Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded.

See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v.

State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.


       Appellant’s counsel has moved for leave to withdraw. See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, writ ref’d).             We carried the motion for

consideration with the merits of the appeal. Having considered the merits and finding no




                                             2
reversible error, appellant’s counsel’s motion to withdraw is granted and the trial court’s

judgment is affirmed.




                                          Mackey K. Hancock
                                              Justice




Do not publish.




                                            3